DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
	Claims 1-26 are allowed.

Examiner’s Statement of Reasons for Allowance
	The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1, 11, and 24. Specifically, the prior art of record does not teach the features of the claim limitations that include obtaining from a database a first plurality of metadata that summarizes at least some of the data content of at least some of the plurality of files and the database includes a first plurality of schemas and creating, by one or more processors, a duplicate plurality of database tables of the original plurality of database tables associated with the data without copying the data itself by copying metadata of the first plurality of metadata to create a second plurality of metadata for each of the plurality of files and recursively copying the first plurality of schemas to create a second plurality of schemas or the similar limitations in combination with the other limitations recited in the context of independent claims 1, 11, and 24.
	The closest prior art of record, Chambliss et al. (U.S. PGPUB No. 2014/0358870 A1, hereinafter “Chambliss”) teaches a system and method for de-duplication deployment planning that includes scanning to obtain file system metadata, which is  aggregated and summarized in a content feature summary. However Chambliss does not teach the features of the claim limitations disclosed above in combination with the other limitations recited in the context of independent claims 1, 11, and 24. In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level in the art before the effective filing date of the claimed invention to have integrated or modified the system and method for de-duplication deployment planning that includes scanning to obtain file system metadata, which is  aggregated and summarized in a content feature summary in combination with the other limitations recited in the context of independent claims 1, 11, and 24.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157